DETAILED ACTION
This Office Action is in response to the amendment filed June 16, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitation “the linear motor pivotably attached to both the respective one of the lower legs and the planar base” (claim 29) does not appear to have been described in the written disclosure or illustrated in the Figures

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 21, 23, 24, 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jokiel, Jr. et al. (USP 6,675,671).
Referring to Figures 5-12, Jokiel teaches a parallel platform system, comprising: a planar base (3’) having an opening structure with a center opening (area radially between groove portions 56, adjacent 5’, Fig. 5) and three openings (defined by each groove 56) arranged in a star configuration (Fig. 5) around the center opening; an actuation structure including three movable legs (30’, 31’) and a movable platform (5’), the movable platform rotatably attached to each one of the three movable legs; and three mechanical transmission mechanisms (such as Fig 12) to individually actuate a corresponding one the three movable legs, wherein each movable leg includes an upper leg (such as 83) pivotably attached to the movable platform (5’), a lower leg (such as 90, Fig. 8) operatively attached to a respective one of the mechanical transmission mechanism (at 52’) for departing a rotation (around X or Z axes in Fig. 8) to the lower leg relative to the planar base, and pivotably attached (via 52’) to the planar base, wherein in a folded state, the movable legs of the actuation structure and the movable platform are arranged in the opening structure (between guide portions defining the grooves 56), and wherein in an expanded state, the three movable legs protrude out of the opening structure to move the movable platform with one translational degree of freedom and two rotational degrees of freedom by the three mechanical transmission mechanisms (see lines 55-61 of column 3 and elsewhere). 
With respect to claim 19, Jokiel teaches a vibromotor (150) arranged on the movable platform.
With respect to claim 21, the platform of Jokiel is considered a heptic device capable of touch by a user.
With respect to claim 23, Jokiel teaches an alternative joint in Figure 10, the alternative joint having a lower leg (corresponding to component 90 in Fig. 8) that is pivotably attached to the upper leg by a joint connection to pivot about axis Y (B-B). 
 With respect to claim 24, Jokiel teaches each movable leg includes a link (such as the corresponding component 90 of the joint in Fig. 10) pivotably attached (for movement around axis Y) to a respective one of the lower legs, and wherein each one of the mechanical transmission mechanisms includes a slider element (130) that departs a pivoting motion to a respective one of the lower legs via the link, the link also pivotably attached (for movement A-A) to the slider.
With respect to claim 26, Jokiel teaches each one of the mechanical transmission mechanism includes a slider element (130) that departs a pivoting motion to a respective one of the lower legs via a link (52’).
With respect to claim 29, Jokiel teaches “motion was controlled by three a linear-stepper motors.  The motors being pivotably attached to one of the lower legs.
With respect to claim 30, Jokiel illustrates (Fig. 5) each one of the upper legs includes two side rails (56) that are spaced apart to form an opening to accommodate the lower leg therein when in the folded state.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jokiel, Jr. et al. (USP 6,675,671), as applied to claim 17 above, and further in view of Culpepper et al. (USPub 2007/0220882).
Jokiel does not teach an actuator arrangement having coils, the coils being arranged in the planar base.  Culpepper teaches a parallel platform system having a slider element (24) actuated by coils (13,15) disposed in a planar base, the actuator defining a linear motor.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed device to replace the actuator of Jokiel with an actuator having a coil arrangement disposed in the planar base, as taught by Culpepper, motivation being to provide a simple actuator arrangement having a reduced number of moving components.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jokiel, Jr. et al. (USP 6,675,671), as applied to claim 17 above, and further in view of Pollard (USP 5,378,282).
Jokiel does not teach an actuator arrangement having a rotative motor.  However, actuators having a rotative motor was well known.  For example, Pollard teaches a parallel platform system having rotative motors (8-10) for driving legs (30,32,34) to displace a platform.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed device to replace the actuator of Jokiel with an actuator having a rotative motor, as taught by Pollard, motivation being to displace the legs with a predetermined linear actuating force.
 

Allowable Subject Matter
Claims 18, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues the platform of Jokiel in Figures 1-4 can only move along the X, Y, and Z axes, and cannot rotate.  However, referring to the written description (lines 24-28 of column 6), Jokiel discloses the embodiment of Figure 5 is configured with joints such that “platform 5’ can execute independently controllable movement along X,Y,Z axes as well as two rotational DOF, tip and tilt.”  Accordingly, the platform device of Figure 5 meets the claim limitation.
The arguments with respected to amended claim 18 are persuasive and claim 18 is allowable.
In view of the foregoing, the amended claims stand rejected as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/           Acting Supervisory Patent Examiner of Art Unit 3658